Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), made and entered into by and between Immucor,
Inc., a Georgia corporation with its executive offices at 3130 Gateway Drive,
Norcross, Georgia 30071 (herein referred to as “Employer” or the “Company”), and
Patrick D. Waddy (herein referred to as “Employee”).

WITNESSETH

WHEREAS, Employee is currently the Chief Financial Officer of the Company, and
the parties hereto desire to enter into an agreement for Employee to be employed
by the Company in a different capacity on the terms and conditions hereinafter
stated, effective with the employment of a new Chief Financial Officer.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereby agree as follows:


1.                                       RELATIONSHIP ESTABLISHED

On the Effective Date Employer will employ Employee as its Vice President of
International Finance to perform the services and duties normally and
customarily associated with Employee’s position including but not limited to
assisting the Company’s Chief Financial Officer (the “CFO”) in overseeing the
Company’s financial reporting process, internal accounting systems, financial
controls, internal controls over financial reporting and the annual audit of the
Company’s financial statements by the independent auditors, all as related to
the Company’s operations outside the United States.  Employee will report
directly to the CFO and will perform such other duties as may from time to time
be reasonably assigned by the CFO or the Company’s Chief Executive Officer. 
Employee hereby agrees to perform such services and duties in such capacity.


2.                                       EXTENT OF SERVICES


(A)                                  EMPLOYEE SHALL BE REQUIRED TO WORK FOR THE
COMPANY 40 WEEKS A YEAR ON A SCHEDULE TO BE MUTUALLY DETERMINED BY THE COMPANY
AND EMPLOYEE.  DURING THOSE 40 WEEKS EMPLOYEE SHALL DEVOTE SUBSTANTIALLY ALL HIS
BUSINESS TIME, ATTENTION, SKILL AND EFFORTS TO THE PERFORMANCE OF HIS DUTIES
HEREUNDER, AND SHALL USE HIS BEST EFFORTS TO PROMOTE THE SUCCESS OF THE
COMPANY’S BUSINESS.


(B)                                 EMPLOYEE MAY BE REQUIRED TO WORK UP TO 18
WEEKS A YEAR OUTSIDE OF CANADA AS REQUIRED BY THE COMPANY.  EXCEPT FOR THAT TIME
SPENT OUT OF CANADA, EMPLOYEE WILL WORK IN HALIFAX, NS, CANADA, EITHER AT THE
COMPANY’S OFFICES OR FROM HOME, AS REASONABLY REQUIRED TO PERFORM HIS DUTIES
HEREUNDER.


3.                                       TERM OF EMPLOYMENT

Employee’s employment hereunder shall commence on the effective date of the
employment of a new Chief Financial Officer to replace Employee (such date being
hereinafter called the “Effective Date”) and shall continue for a period of one
(1) year after the Effective Date, unless sooner terminated by the first to
occur of the following:


(A)                                  THE DEATH OR COMPLETE DISABILITY OF
EMPLOYEE. “COMPLETE DISABILITY,” AS USED HEREIN, SHALL MEAN THE INABILITY OF
EMPLOYEE, DUE TO ILLNESS, ACCIDENT OR ANY OTHER PHYSICAL OR


--------------------------------------------------------------------------------



MENTAL INCAPACITY, TO PERFORM THE SERVICES PROVIDED FOR HEREUNDER FOR AN
EXTENDED PERIOD OF TIME AS REASONABLY DETERMINED BY THE COMPANY.


(B)                                 THE TERMINATION OF EMPLOYEE BY EMPLOYER FOR
CAUSE.  EMPLOYEE’S TERMINATION SHALL BE “FOR CAUSE” IF DUE TO ANY OF THE
FOLLOWING:


(I)                                     EMPLOYEE’S DISHONESTY,


(II)                                  AN ACT OF DEFALCATION COMMITTED BY
EMPLOYEE,


(III)                               EMPLOYEE’S CONTINUING INABILITY OR REFUSAL
TO PERFORM REASONABLE DUTIES ASSIGNED TO HIM HEREUNDER (UNLESS SUCH REFUSAL
OCCURS FOLLOWING THE OCCURRENCE OF A CHANGE OF CONTROL, AS DEFINED HEREIN), OR


(IV)                              EMPLOYEE’S MORAL TURPITUDE.

Disability because of illness or accident or any other physical or mental
disability shall not constitute a basis for termination for Cause.


(C)                                  THE TERMINATION OF EMPLOYEE BY EMPLOYER
WITHOUT CAUSE.


(D)                                 AT EMPLOYEE’S REQUEST AND WITH THE EXPRESS
PRIOR WRITTEN CONSENT OF EMPLOYER.


(E)                                  AT EMPLOYEE’S ELECTION UPON 120 DAYS NOTICE
(OR SUCH LESSER NOTICE AS EMPLOYER MAY ACCEPT), WITHOUT THE EXPRESS PRIOR
WRITTEN CONSENT OF EMPLOYER.

If not sooner terminated under the provisions of Sections 3(a) through 3(e)
above, the term of Employee’s employment hereunder shall automatically renew for
an additional period of one (1) year at the end of the term of this Agreement,
or any extension thereof, unless either the Employer or Employee gives at least
60 days prior notice to the other of non-renewal of this Agreement.


4.                                       COMPENSATION


(A)                                  SUBJECT TO THE PROVISIONS OF SECTION 4(E),
EMPLOYER WILL PAY TO EMPLOYEE AS BASE COMPENSATION FOR THE SERVICES TO BE
PERFORMED BY HIM HEREUNDER THE BASE COMPENSATION SPECIFIED ON SCHEDULE A
ATTACHED HERETO.  SCHEDULE A MAY BE AMENDED FROM TIME TO TIME UPON THE PARTIES’
REVISION AND RE-EXECUTION THEREOF, WHEREUPON THE AMENDED SCHEDULE A SHALL BE
ATTACHED HERETO; PROVIDED, HOWEVER, THE AMENDED SCHEDULE A SHALL BE EFFECTIVE
UPON SUCH RE-EXECUTION, WHETHER OR NOT IT IS ATTACHED HERETO.


(B)                                 EMPLOYEE MAY BE ENTITLED TO ADDITIONAL BONUS
COMPENSATION AS MAY BE DETERMINED BY THE BOARD FROM TIME TO TIME, ANY SUCH
DETERMINATION TO BE FINAL, BINDING AND CONCLUSIVE ON EMPLOYEE AND ALL OTHER
PERSONS.


(C)                                  IN THE EVENT EMPLOYEE’S EMPLOYMENT SHALL
TERMINATE UNDER SECTION 3(C) HEREOF (TERMINATION WITHOUT CAUSE), EMPLOYEE SHALL
BE PAID AN AMOUNT EQUAL TO THE AVERAGE ANNUAL COMPENSATION PAYABLE TO EMPLOYEE
UNDER SCHEDULE A FOR THE REMAINDER OF THE TERM OF THIS AGREEMENT IN ACCORDANCE
WITH THE PAYMENT SCHEDULE SET FORTH ON SCHEDULE A, TO BE PAID OVER THE REMAINDER
OF THE TERM OF THIS AGREEMENT FOLLOWING TERMINATION.


(D)                                 FOR PURPOSES OF THIS SECTION, “AVERAGE
ANNUAL COMPENSATION” SHALL MEAN EMPLOYEE’S ANNUAL BASE COMPENSATION PAYABLE TO
EMPLOYEE UNDER SCHEDULE A IN ACCORDANCE WITH THE PAYMENT SCHEDULE SET FORTH ON
SCHEDULE A, TOGETHER WITH HIS AVERAGE BONUS. “AVERAGE BONUS” SHALL MEAN THE
AVERAGE OF THE BONUSES PAID TO EMPLOYEE OVER THE LAST TWO (2)

2


--------------------------------------------------------------------------------



YEARS IN WHICH EMPLOYEE WAS ELIGIBLE TO RECEIVE A BONUS.


(E)                                  AT THE END OF THE TERM OF THIS AGREEMENT,
AS IT MAY BE EXTENDED AS PROVIDED ABOVE, OR IN THE EVENT EMPLOYEE’S EMPLOYMENT
TERMINATES UNDER SECTION 3(A), 3(B), 3(D) OR 3(E) HEREOF, ALL OF EMPLOYER’S
OBLIGATIONS TO EMPLOYEE HEREUNDER WILL CEASE AUTOMATICALLY AND EMPLOYEE SHALL
ONLY BE ENTITLED TO COMPENSATION ACCRUED THROUGH THE DATE OF TERMINATION.


5.                                       EXPENSES

Employee shall be entitled to receive reimbursement for, or payment directly by
Employer of, all reasonable expenses incurred by Employee at the request of the
Employer in the performance of his duties under this Agreement, provided that
Employee accounts therefor in writing and that such expenses are ordinary and
necessary business expenses of the Employer within the meaning of Section 162 of
the Internal Revenue Code of 1986, as amended.


6.                                       INSURANCE AND OTHER FRINGE BENEFITS

Employer will provide Employee with health insurance, dental insurance,
long-term disability insurance and other fringe benefits in the form and in
dollar amounts substantially equivalent to the benefits provided to its other
managers resident in Canada (except that Employee will not be entitled to any
paid vacation due to his obligation to work only 40 weeks a year).


7.                                       TERMINATION OF EMPLOYMENT UPON SALE OR
CHANGE OF CONTROL; SEVERANCE


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EITHER EMPLOYER OR EMPLOYEE MAY TERMINATE
EMPLOYEE’S EMPLOYMENT HEREUNDER IF ANY OF THE FOLLOWING EVENTS OCCUR (A “CHANGE
OF CONTROL”):


(I)                                     SALE OF EMPLOYER’S ASSETS.  THE SALE OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO A SINGLE PURCHASER OR GROUP
OF ASSOCIATED PURCHASERS, WHETHER IN A SINGLE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS.


(II)                                  SALE OF EMPLOYER’S SHARES.  THE SALE,
EXCHANGE, OR OTHER DISPOSITION, IN ONE TRANSACTION, OR IN A SERIES OF RELATED
TRANSACTIONS, OF TWENTY PERCENT (20%) OR MORE OF THE COMPANY’S OUTSTANDING
SHARES OF CAPITAL STOCK.


(III)                               MERGER OR CONSOLIDATION.  THE MERGER OR
CONSOLIDATION OF THE COMPANY IN A TRANSACTION OR SERIES OF TRANSACTIONS IN WHICH
THE COMPANY’S SHAREHOLDERS RECEIVE OR RETAIN LESS THAN FIFTY PERCENT (50%) OF
THE OUTSTANDING VOTING SHARES OF THE NEW OR SURVIVING CORPORATION.


(IV)                              OTHER CHANGES IN CONTROL.  THE OCCURRENCE OF
ANY CHANGE IN CONTROL OF THE COMPANY WITHIN THE MEANING OF FEDERAL SECURITIES
LAW.


(B)                                 IF, WITHIN SIXTY (60) DAYS AFTER A CHANGE OF
CONTROL, EMPLOYEE VOLUNTARILY TERMINATES HIS EMPLOYMENT WITH THE EMPLOYER, OR IF
WITHIN TWO (2) YEARS AFTER A CHANGE OF CONTROL EMPLOYER TERMINATES EMPLOYEE’S
EMPLOYMENT (WHETHER FOR CAUSE OR WITHOUT CAUSE), THEN EMPLOYER SHALL PAY
EMPLOYEE (INSTEAD OF THE AMOUNT SPECIFIED IN SECTION 4(C)) AN AMOUNT EQUAL TO
TWO (2) TIMES EMPLOYEE’S AVERAGE ANNUAL COMPENSATION (AS DEFINED BELOW), TO BE
PAID IN A SINGLE PAYMENT AT THE TIME OF TERMINATION. IN CONSIDERATION OF SUCH
PAYMENT AND HIS EMPLOYMENT HEREUNDER THROUGH THE DATE OF SUCH TERMINATION,
EMPLOYEE AGREES TO REMAIN BOUND BY THE PROVISIONS OF THIS AGREEMENT WHICH
SPECIFICALLY RELATE TO PERIODS, ACTIVITIES OR OBLIGATIONS UPON OR SUBSEQUENT TO
THE TERMINATION OF EMPLOYEE’S

3


--------------------------------------------------------------------------------



EMPLOYMENT.


(C)                                  FOR PURPOSES OF THIS SECTION, “AVERAGE
ANNUAL COMPENSATION” SHALL MEAN EMPLOYEE’S ANNUAL BASE COMPENSATION PAYABLE TO
EMPLOYEE UNDER SCHEDULE A PLUS HIS AVERAGE BONUS.  “AVERAGE BONUS” SHALL MEAN
THE AVERAGE OF THE BONUSES PAID TO EMPLOYEE OVER THE LAST TWO YEARS IN WHICH
EMPLOYEE WAS ELIGIBLE TO RECEIVE A BONUS.


(D)                                 UPON A CHANGE OF CONTROL, (I) THE
RESTRICTIONS ON ANY AND ALL OUTSTANDING INCENTIVE AWARDS GRANTED TO EMPLOYEE
(INCLUDING, WITHOUT LIMITATION, RESTRICTED STOCK AND GRANTED PERFORMANCE SHARES
OR UNITS) UNDER ANY INCENTIVE PLAN OR ARRANGEMENT SHALL LAPSE AND SUCH INCENTIVE
AWARD SHALL BECOME 100% VESTED, AND (II) ANY AND ALL STOCK OPTIONS AND STOCK
APPRECIATION RIGHTS ISSUED TO EMPLOYEE SHALL BECOME IMMEDIATELY EXERCISABLE AND
SHALL BECOME 100% VESTED.


(E)                                  IF, WITHIN SIXTY (60) DAYS AFTER A CHANGE
OF CONTROL, EITHER EMPLOYEE VOLUNTARILY TERMINATES HIS EMPLOYMENT WITH EMPLOYER
OR EMPLOYER TERMINATES EMPLOYEE’S EMPLOYMENT OTHER THAN FOR CAUSE, THEN EMPLOYER
SHALL PAY TO EMPLOYEE AN OUTPLACEMENT ASSISTANCE BENEFIT FOR THE PURPOSE OF
ASSISTING EMPLOYEE WITH COUNSELING, TRAVEL AND OTHER EXPENSES RELATED TO FINDING
NEW EMPLOYMENT.  SUCH AMOUNT SHALL BE PAID IN CASH IN THE AMOUNT SPECIFIED ON
SCHEDULE A ATTACHED HERETO.  SCHEDULE A MAY BE AMENDED FROM TIME TO TIME UPON
THE PARTIES’ REVISION AND RE-EXECUTION THEREOF WHEREUPON THE AMENDED SCHEDULE A
SHALL BE ATTACHED HERETO; PROVIDED, HOWEVER, THE AMENDED SCHEDULE A SHALL BE
EFFECTIVE UPON SUCH RE-EXECUTION, WHETHER OR NOT IT IS ATTACHED HERETO.


8.                                       PROHIBITED PRACTICES

During the term of Employee’s employment hereunder, and for a period of two (2)
years after such employment is terminated for any reason, in consideration of
the compensation being paid to Employee hereunder, Employee shall not:


(A)                                  SOLICIT BUSINESS FROM ANYONE WHO IS OR
BECOMES AN ACTIVE OR PROSPECTIVE CUSTOMER OF EMPLOYER OR ITS AFFILIATES AND WITH
WHOM EMPLOYEE DIRECTLY OR INDIRECTLY HAD DEALT WITH OR HAD MATERIAL CONTACT
DURING THE TERM OF HIS EMPLOYMENT UNDER THIS AGREEMENT OR ANY PREVIOUS AGREEMENT
WITH THE COMPANY, IF THE PURPOSE OF THE SOLICITATION IS TO INDUCE SUCH ACTIVE OR
PROSPECTIVE CUSTOMER TO PURCHASE PRODUCTS FROM ANOTHER COMPANY THAT ARE
SUBSTANTIALLY SIMILAR TO THE COMPANY’S PRODUCTS; AND


(B)                                 SOLICIT FOR EMPLOYMENT OR HIRE ANY EMPLOYEE
OF EMPLOYER OR ITS AFFILIATES THAT EMPLOYEE HAD CONTACT WITH DURING HIS TERM OF
EMPLOYMENT UNDER THIS AGREEMENT.


9.                                       NON-DISCLOSURE


(A)                                  PROTECTION OF TRADE SECRETS.  EMPLOYEE
ACKNOWLEDGES THAT DURING THE COURSE OF HIS EMPLOYMENT, EMPLOYEE WILL HAVE
SIGNIFICANT ACCESS TO, AND INVOLVEMENT WITH, THE COMPANY’S TRADE SECRETS AND
CONFIDENTIAL INFORMATION.  EMPLOYEE AGREES TO MAINTAIN IN STRICT CONFIDENCE AND,
EXCEPT AS NECESSARY TO PERFORM HIS DUTIES FOR THE COMPANY, EMPLOYEE AGREES NOT
TO USE OR DISCLOSE ANY TRADE SECRETS OF THE COMPANY DURING OR AFTER HIS
EMPLOYMENT.  EMPLOYEE AGREES THAT THE PROVISIONS OF THIS SUBSECTION SHALL BE
DEEMED SUFFICIENT TO PROTECT TRADE SECRETS OF THIRD PARTIES PROVIDED TO THE
COMPANY UNDER AN OBLIGATION OF SECRECY. AS PROVIDED BY GEORGIA STATUTES, “TRADE
SECRET” SHALL MEAN ANY INFORMATION (INCLUDING, WITHOUT LIMITATION, TECHNICAL OR
NONTECHNICAL DATA, A FORMULA, A PATTERN, A COMPILATION, A PROGRAM, A DEVICE, A
METHOD, A TECHNIQUE, A DRAWING, A PROCESS, FINANCIAL DATA, FINANCIAL PLANS,
PRODUCT PLANS, OR A LIST OF ACTUAL OR POTENTIAL CUSTOMERS) THAT: (I) DERIVES
ECONOMIC VALUE, ACTUAL OR POTENTIAL, FROM NOT BEING GENERALLY KNOWN TO,

4


--------------------------------------------------------------------------------



AND NOT BEING READILY ASCERTAINABLE BY PROPER MEANS BY, OTHER PERSONS WHO CAN
OBTAIN ECONOMIC VALUE FROM ITS DISCLOSURE OR USE; AND (II) IS THE SUBJECT OF
EFFORTS THAT ARE REASONABLE UNDER THE CIRCUMSTANCES TO MAINTAIN ITS SECRECY.


(B)                                 PROTECTION OF OTHER CONFIDENTIAL
INFORMATION.  IN ADDITION, EMPLOYEE AGREES TO MAINTAIN IN STRICT CONFIDENCE AND,
EXCEPT AS NECESSARY TO PERFORM HIS DUTIES FOR THE COMPANY, NOT TO USE OR
DISCLOSE ANY CONFIDENTIAL INFORMATION OF THE COMPANY DURING HIS EMPLOYMENT AND
FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING TERMINATION OF EMPLOYEE’S
EMPLOYMENT.  “CONFIDENTIAL INFORMATION” SHALL MEAN ANY INTERNAL, NON-PUBLIC
INFORMATION (OTHER THAN TRADE SECRETS ALREADY ADDRESSED ABOVE) CONCERNING
(WITHOUT LIMITATION) THE COMPANY’S FINANCIAL POSITION AND RESULTS OF OPERATIONS
(INCLUDING REVENUES, ASSETS, NET INCOME, ETC.); ANNUAL AND LONG-RANGE BUSINESS
PLANS; PRODUCT OR SERVICE PLANS; MARKETING PLANS AND METHODS; TRAINING,
EDUCATIONAL AND ADMINISTRATIVE MANUALS; SUPPLIER INFORMATION AND PURCHASE
HISTORIES; CUSTOMERS OR CLIENTS; PERSONNEL AND SALARY INFORMATION; AND EMPLOYEE
LISTS. EMPLOYEE AGREES THAT THE PROVISIONS OF THIS SUBSECTION SHALL BE DEEMED
SUFFICIENT TO PROTECT CONFIDENTIAL INFORMATION OF THIRD PARTIES PROVIDED TO THE
COMPANY UNDER AN OBLIGATION OF SECRECY.


(C)                                  RIGHTS TO WORK PRODUCT.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE COMPANY ALONE SHALL BE ENTITLED TO ALL
BENEFITS, PROFITS AND RESULTS ARISING FROM OR INCIDENTAL TO EMPLOYEE’S
PERFORMANCE OF HIS JOB DUTIES TO THE COMPANY.  TO THE GREATEST EXTENT POSSIBLE,
ANY WORK PRODUCT, PROPERTY, DATA, INVENTION, “KNOW-HOW”, DOCUMENTATION OR
INFORMATION OR MATERIALS PREPARED, CONCEIVED, DISCOVERED, DEVELOPED OR CREATED
BY EMPLOYEE IN CONNECTION WITH PERFORMING HIS EMPLOYMENT RESPONSIBILITIES DURING
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY SHALL BE DEEMED TO BE “WORK MADE FOR
HIRE” AS DEFINED IN THE COPYRIGHT ACT, 17 U.S.C.A. § 101 ET SEQ., AS AMENDED,
AND OWNED EXCLUSIVELY AND PERPETUALLY BY THE COMPANY.  EMPLOYEE HEREBY
UNCONDITIONALLY AND IRREVOCABLY TRANSFERS AND ASSIGNS TO THE COMPANY ALL
INTELLECTUAL PROPERTY OR OTHER RIGHTS, TITLE AND INTEREST EMPLOYEE MAY CURRENTLY
HAVE (OR IN THE FUTURE MAY HAVE) BY OPERATION OF LAW OR OTHERWISE IN OR TO ANY
WORK PRODUCT.  EMPLOYEE AGREES TO EXECUTE AND DELIVER TO THE COMPANY ANY
TRANSFERS, ASSIGNMENTS, DOCUMENTS OR OTHER INSTRUMENTS WHICH THE COMPANY MAY
DEEM NECESSARY OR APPROPRIATE TO VEST COMPLETE AND PERPETUAL TITLE AND OWNERSHIP
OF ANY WORK PRODUCT AND ALL ASSOCIATED RIGHTS EXCLUSIVELY IN THE COMPANY.  THE
COMPANY SHALL HAVE THE RIGHT TO ADAPT, CHANGE, REVISE, DELETE FROM, ADD TO
AND/OR REARRANGE THE WORK PRODUCT OR ANY PART THEREOF WRITTEN OR CREATED BY
EMPLOYEE, AND TO COMBINE THE SAME WITH OTHER WORKS TO ANY EXTENT, AND TO CHANGE
OR SUBSTITUTE THE TITLE THEREOF, AND IN THIS CONNECTION EMPLOYEE HEREBY WAIVES
THE “MORAL RIGHTS” OF AUTHORS, AS THAT TERM IS COMMONLY UNDERSTOOD THROUGHOUT
THE WORLD, INCLUDING, WITHOUT LIMITATION, ANY SIMILAR RIGHTS OR PRINCIPLES OF
LAW WHICH EMPLOYEE MAY NOW OR LATER HAVE BY VIRTUE OF THE LAW OF ANY LOCALITY,
STATE, NATION, TREATY, CONVENTION OR OTHER SOURCE. UNLESS OTHERWISE SPECIFICALLY
AGREED, EMPLOYEE SHALL NOT BE ENTITLED TO ANY ADDITIONAL COMPENSATION, BEYOND
HIS SALARY, FOR ANY EXERCISE BY THE COMPANY OF ITS RIGHTS SET FORTH IN THE
IMMEDIATELY PRECEDING SENTENCE.


(D)                                 RETURN OF MATERIALS.  EMPLOYEE SHALL
SURRENDER TO THE COMPANY, PROMPTLY UPON ITS REQUEST AND IN ANY EVENT UPON
TERMINATION OF EMPLOYEE’S EMPLOYMENT, ALL MEDIA, DOCUMENTS, NOTEBOOKS, COMPUTER
PROGRAMS, HANDBOOKS, DATA FILES, MODELS, SAMPLES, PRICE LISTS, DRAWINGS,
CUSTOMER LISTS, PROSPECT DATA, OR OTHER MATERIAL OF ANY NATURE WHATSOEVER (IN
TANGIBLE OR ELECTRONIC FORM) IN EMPLOYEE’S POSSESSION OR CONTROL, INCLUDING ALL
COPIES THEREOF, RELATING TO THE COMPANY, ITS BUSINESS, OR ITS CUSTOMERS. UPON
THE REQUEST OF THE COMPANY, EMPLOYEE SHALL CERTIFY IN WRITING COMPLIANCE WITH
THE FOREGOING REQUIREMENT.

5


--------------------------------------------------------------------------------



10.                                 SEVERABILITY

It is the intention of the parties that if any of the restrictions or covenants
contained herein is held to cover a geographic area or to be for a length of
time or to apply to business activities which is not permitted by applicable
law, or in any way construed to be too broad or to any extent invalid, such
provision shall not be construed to be null, void and of no effect, but to the
extent such provision would be valid or enforceable under applicable law, a
court of competent jurisdiction shall construe and interpret or reform this
Section to provide for a covenant having the maximum enforceable geographic
area, time period and any other provisions (not greater than those contained
herein) as shall be valid and as shall be valid and enforceable under such
applicable law.

If any provision contained in this Section shall for any reason be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions of this Section, but this
Section shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.


11.                                 WAIVER OF PROVISIONS

Failure of either party to insist, in one or more instances, on performance by
the other in strict accordance with the terms and conditions of this Agreement
shall not be deemed a waiver or relinquishment of any right granted hereunder or
of the future performance of any such term or condition or of any other term or
condition of this Agreement, unless such waiver’s contained in a writing signed
by the party against whom the waiver or relinquishment is sought to be enforced.


12.                                 NOTICES

Any notice or other communication to a party required or permitted hereunder
shall be in a writing and shall be deemed sufficiently given when received by
the party (regardless of the method of delivery), or if sent by registered or
certified mail, postage and fees prepaid, addressed to the party as follows, on
earliest of the date of receipt or the fifth business day after mailing:

 

(a) If to Employer:

 

3130 Gateway Drive

 

 

 

 

Norcross, GA 30071

 

 

 

 

Attn: CEO

 

 

 

 

 

 

 

(b) If to Employee:

 

to the address stated on the signature page;

 

or in each case to such other address as the party may time to time designate in
writing to the other party.


13.                                 GOVERNING LAW

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Georgia.


14.                                 ENFORCEMENT

In the event of any breach or threatened breach by Employee of any covenant
contained in Sections 8 or 9 hereof, the resulting injuries to the Company would
be difficult or impossible to estimate accurately, even though irreparable
injury or damages would certainly result.  Accordingly, an award of legal
damages, if without other relief, would be inadequate to protect the Company. 
Employee, therefore, agrees that in the event of any such breach, the Company

6


--------------------------------------------------------------------------------


shall be entitled to seek from a court of competent jurisdiction an injunction
to restrain the breach or anticipated breach of any such covenant, and to obtain
any other available legal, equitable, statutory, or contractual relief. Should
the Company have cause to seek such relief, no bond shall be required from the
Company, and Employee shall pay all attorney’s fees and court costs which the
Company may incur to the extent the Company prevails in its enforcement action.


15.                                 ENTIRE AGREEMENT

This Agreement contains the sole and entire agreement between the parties and
supersedes all prior discussions and agreements between the parties with respect
to the matters addressed herein.  In particular, on the Effective Date this
Agreement will replace Employee’s employment agreement with the Company dated
October 13, 1998.


16.                                 MODIFICATION AND AMENDMENT

Neither this Agreement nor any Schedule attached hereto shall not be modified or
amended except by an instrument in writing signed by the parties hereto.


17.                                 PARTIES BENEFITED

This Agreement shall insure to the benefit of, and be binding upon, Employee,
his heirs, executors and administrators, and Employer, its subsidiaries,
affiliates, and successors.

The parties hereto have executed and delivered this Agreement on the date noted
below.

IMMUCOR, INC.

 

 

EMPLOYEE

 

 

 

 

 

By:

/s/ Gioacchino De Chirico

 

 

/s/ Patrick D. Waddy

 

Gioacchino De Chirico

 

 

Patrick D. Waddy

 

President and Chief Executive Officer

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

1223 Cromwell Rd.

 

 

 

 

 

 

 

 

 

Halifax N.S.  B3h 4L1

 

 

 

 

 

Date:  August 16, 2007

 

 

Date:  August 16, 2007

 

 

 

7


--------------------------------------------------------------------------------


 

SCHEDULE A

EMPLOYMENT AGREEMENT BY AND BETWEEN IMMUCOR, INC. AND PATRICK D. WADDY (the
“Agreement”)

Base compensation:            $278,200 a year payable in 26 installments every
two weeks.

Outplacement Assistance Benefit:    $15,000.00.

This Schedule will become effective on the Effective Date, as defined in the
Agreement.

IMMUCOR, INC.

 

EMPLOYEE

 

 

 

 

By:

/s/ Gioacchino De Chirico

 

/s/ Patrick D. Waddy

 

Gioacchino De Chirico

 

Patrick D. Waddy

 

President and Chief Executive Officer

 

 

 

 

 

 

Date:  August 16, 2007

 

Date:  August 16, 2007

 

A-1


--------------------------------------------------------------------------------